DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 1: Ineligible.
The broadest reasonable interpretation of the claim encompasses a computer system (e.g., hardware such as processor and memory) that determines if a transaction is properly accepted or rejected. The system is directed to a machine, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the steps of storing at least one data cluster stored including at least: data items including at least a plurality of trade data items including information associated with trades of a trader and Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. 
The claim recites additional limitation of using one or more processors, one or more storage devices (database/memory), and an interactive user interface (display). The one or more processors and storage devices are recited at a high level of generality, i.e., as generic processor performing a generic computer function of receiving, storing and processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. The interactive user interface (display) is recited at a high level of generality with the only required function of displaying information and receiving user selection (input), which is a routine function of displays. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).


Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more Step 2A2 above, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Claims 2 and 3 recite wherein the at least one data cluster is further associated with data cluster analysis rules and/or data cluster scoring rules that comprise the trading risk indicator, wherein the trading risk indicator is observable or computable from the data items in the at least one data cluster; wherein the trading risk indicator is configured for indicating at least one of heightened risk or reduced risk. These limitations are also part of the abstract idea identified in claim 1, and are similarly rejected under the same rationale as claim 1, supra.

Steps 2A2 and B in the claim 1 analysis above. Therefore, these claims are similarly rejected under the same rationale as claim 1, supra.

Claims 6 and 7 recite receiving feedback from the user through the interactive user interface, the feedback containing a suggestion for improving the summary report generated based on the data cluster analysis rules and/or the data cluster scoring rules; updating the data cluster analysis rules and/or the data cluster scoring rules based on the feedback received from the user for improving the generated summary report. These limitations are also part of the abstract idea identified in claim 1, and the additional elements of interactive user interface are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, these claims are similarly rejected under the same rationale as claim 1, supra.

Claim 8 recites wherein the trading risk indicator is a possible dummy trade indicator for identifying when a trade is cancelled or amended before an external event that might affirm the trade is real, and wherein applying the trading risk indicator further comprises: analyzing the plurality of trade data items to identify cancelled or amended trades of the trader; determining a cancellation or amendment time associated with each cancelled or amended trade of the trader; analyzing the plurality of external event data items to identify an external event associated with supra.

Claims 9 and 10 recite wherein the trading risk indicator is part of a trading when absent scenario for detecting whether a person's trading activity coincides with unusual patterns in security badge data, and wherein applying the trading risk indicator further comprises: analyzing the plurality of trade data items to identify the trades performed by the trader; determining an execution time associated with each trade performed by the trader; analyzing the plurality of external event data items to identify time windows the trader is not in a building based on security badge usage data for the building; and determining the subset of external event data items, wherein each external event data item of the subset of external event data items is associated with a respective execution time of one of the trades performed by the trader and a time window for which the trader is not in the building; wherein the security badge usage data comprises at least one of: -4-Application No.: 16/264,983 Filing Date:February 1, 2019 time windows the trader is in the building; time windows the trader is not in the building; times the trader used a security badge to enter the building; and times the trader used a security badge to leave the building. These limitations are also part of the abstract idea identified in claim 1, and are similarly rejected under the same rationale as claim 1, supra.



supra.

Claim 12: Ineligible.
The broadest reasonable interpretation of the claim encompasses a computer system (e.g., hardware such as processor and memory) that determines if a transaction is properly accepted or rejected. The system is directed to a machine, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the steps of storing at least one data cluster including at least: data items including at least a plurality of trade data items including information associated with trades of a trader; a plurality Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. 
The claim recites additional limitation of using one or more processors, one or more storage devices (database/memory), and an interactive user interface (display). The one or more processors and storage devices are recited at a high level of generality, i.e., as generic processor performing a generic computer function of receiving, storing and processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. The interactive user interface (display) is recited at a high level of generality with the only required function of displaying information and receiving user selection (input), which is a routine function of displays. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).


Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.


Claim 13 recites wherein the trading risk indicator is a PNL smoothing indicator for detecting whether a traders PNL has an unreasonably smooth volatility profile given price volatility of asset classes traded and reflected in the PNL, and wherein applying the trading risk indicator to the data cluster further comprises: analyzing the plurality of PNL data items to identify the asset classes traded by the trader and reflected in the trader's PNL over the time period; analyzing the plurality of trade data items to determine volatility of each of the asset classes traded by the trader and reflected in the trader's PNL over the time period; determining volatility of the trader's PNL over the time period; determining a volatility discrepancy between the trader's PNL and the 
These limitations are also part of the abstract idea identified in claim 12, and are similarly rejected under the same rationale as claim 12, supra.


Claim 14 recites storing a plurality of trading risk scenarios for detecting, confirming, or denying a particular hypothesis, and wherein each trading risk scenario comprises one or more trading indicators. These limitations are also part of the abstract idea identified in claim 12, and are similarly rejected under the same rationale as claim 12, supra.

Claim 15 recites wherein the trading risk indicator is configured for indicating at least one of heightened risk or reduced risk, and wherein the trading risk indicator is observable or computable from the data items in the particular data cluster. These limitations are also part of the abstract idea identified in claim 12, and are similarly rejected under the same rationale as claim 12, supra.

Claim 16 recites wherein the data cluster further includes a plurality of account data items including information associated with trading accounts associated with the trades of the trader, wherein the trading risk indicator comprises an internal transfer with non-zero PNL indicator for supra.

Claim 17 recites wherein the data cluster further includes a plurality of account data items including information associated with trading accounts associated with the trades of the trader, wherein the trading risk indicator comprises a mark arbitrage indicator for identifying a subset of trades performed by the trader that are internal trades between internal counterparties that have different accounting regions, wherein the internal counterparties comprise internal trading books or internal trading accounts; and wherein applying the trading risk indicator further comprises: analyzing the plurality of trade data items to identify the trades of the trader; analyzing the plurality of account data items to identify trading accounts associated with the trades of the trader; determining which trades of the trader have internal counterparties using the identified trading accounts associated with each trade of the trader; for each trade determined to have internal counterparties, determining whether the internal counterparties have different accounting supra.


Claim 18 recites wherein the data cluster further includes a plurality of external event data items including information associated with a compensation cycle for the trader, wherein the trading risk indicator comprises a PNL jump in line with compensation cycle indicator for identifying big, positive PNL changes highly correlated to timing of a compensation cycle, and wherein applying the trading risk indicator further comprises: analyzing the plurality of PNL data items to identify a big, positive change to the trader's PNL; determining a time associated with the big, positive change to the trader's PNL; analyzing the plurality of external event data items to identify a compensation cycle; determining a time associated with a change in the compensation cycle; and -8-Application No.: 16/264,983 Filing Date:February 1, 2019 generating the alert based at least in part on determining that the time associated with the big, positive change to the trader's PNL is within a threshold time period right before the time associated with a change in the compensation cycle. These limitations are also part of the abstract idea identified in claim 12, and are similarly rejected under the same rationale as claim 12, supra.

Claim 19 recites wherein the trading risk indicator comprises an adverse execution selection indicator for identifying trades booked away from a market in order to create PNL or cash, and wherein applying the trading risk indicator further comprises: analyzing the plurality of trade supra.



Claim 20 recites wherein the trading risk indicator comprises a trading away from bucket volume weighted average price (VWAP) indicator for identifying trades that are executed at a price which should on average be attainable by a trader, and wherein applying the trading risk indicator further comprises: analyzing the plurality of trade data items to identify all trades by the trader over a time period; determining a traded product associated with a trade by the trader over the time period; determining an execution price associated with a trade by the trader over the time period; analyzing the plurality of trade data items to identify trades in a firm over the time period associated with the traded product or a similarly traded product, wherein the similarly traded product has a higher than average correlation to the traded product; determining an execution price associated with each trade in the firm over the time period associated with the traded product or a similarly traded product; -9-Application No.: 16/264,983 Filing Date:February 1, 2019 determining a VWAP of the execution prices associated with the trades in a firm over the time period associated with the traded product or the similarly traded product; and generating the alert based at least in part on determining that the execution price associated with a trade by the trader over the time period deviates from the supra.

Response to Arguments
Applicant’s arguments, see page 13, filed 2/28/2022, with respect to the rejection of claims 1-20 under 35 U.S.C. 112, first paragraph, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made based on further clarification of the claimed invention as supported in the Applicant’s original disclosure.
Examiner notes that the amendments to the claims do not overcome the prior 101 rejection in the Final Office Action (FOA) dated 7/22/2021. Because the language of the claimed invention brings more clarity to what the invention is directed to as supported by the original disclosure, Examiner is re-issuing this action as a second Non-final Office Action. Also, Examiner will address Applicant’s arguments in the remarks submitted on 9/22/2021 in response the FOA herein. 
Applicant argues that the claimed invention as similar to Example 37 (claim 1) of the issued 2019 PEG, titled “Relocation of Icons on a Graphical User Interface” (“Example 37”). 
Examiner respectfully disagrees. The Example 37 has to do with location of icons on an interface such that frequently used icons are placed closest to the start icon for easy access. The interface as described in the instant claimed invention simply organize/sort/arranges/categorizes data according to user selected criteria. Organizing/sorting/arranging/categorizing data according to user selected criteria is a mental process that can be performed in the human mind or by using pen and paper. As the Federal Circuit has explained, "[c]ourts have examined claims that Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(2)III.
The claimed invention does not integrate the abstract idea into a practical application because the additional limitations of using one or more processors, one or more storage devices (database/memory), and an interactive user interface (display) are recited at a high level of generality, i.e., as generic computer components performing generic computer functions of receiving, storing, processing and displaying data. This generic computer components limitations are no more than mere instructions to apply the exception using generic computer components. 
Same rationale applies to Step 2B as analyzed in the rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Heinzel et al. (USPAP 20040225637) teaches methods and systems for managing alerts in a database, whereby the alerts originate from at least one business application due to exceptional situations, and whereby the alerts are represented as objects, each object corresponding to one of a number of configurable alert types. Each of the alert type may be configured, so that alerts of that alert type comprise at least one of: an ID for uniquely identifying the alert, information representative of the type of alert, message text being descriptive of the alert, a set of parameters representative of business or control objects associated with the alert, an alert scope being representative of the relevance for partners or users, feedback information being representative of time and identity of acknowledging the alert by a partner or user, status information for controlling follow-up actions, validity time information, and priority information (abstract).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on Mon-Fri 8:30a-6:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691